       Case: 5:19-cr-00007-DCR-MAS Doc #: 55 Filed: 05/24/19 Page: 1 of 1 - Page ID#: 171
                                        UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION AT LEXINGTON
                                       CRIMINAL MINUTES – SENTENCING

Case No. 5: 19-CR-007-DCR-1                    At Lexington                     Date May 24, 2019


USA vs Nancy Anabelle Garcia Zapata           X present      X custody           bond           OR      Age

DOCKET ENTRY: The defendant’s objection to the Presentence Report (“PSR”) regarding a two-level reduction in the
offense level pursuant to USSG §3B1.2(b) is OVERRULED. The Court adopts the findings and guideline calculations
set out in the PSR as well as the additional findings made on the record. The PSR shall be filed in the record under seal.
The government’s oral motion for a third-level reduction for acceptance credit is SUSTAINED. The statement read to
the court and translated during allocution by the interpreter shall be filed in the record.

PRESENT: HON. DANNY C. REEVES, U.S. DISTRICT JUDGE

                     Lisa Moore               Peggy Weber             Marta Roller           Gary Todd Bradbury
                    Deputy Clerk              Court Reporter           Interpreter          Assistant U.S. Attorney

               Counsel for Defendant Jeffrey C. Rager              X present            retained      X appointed


PROCEEDINGS: SENTENCING (non-evidentiary)

  X        Objection to Presentence Report.

           No objection to Presentence Report.

           The Court Reporter shall transcribe the proceeding of the hearing on the Objections to the Presentence
           Report and file in the record.

  X        Court’s Advice of Right to Appeal provided to defendant.

  X        Transcript shall be deemed as written findings of Court.

  X        Judgment shall be entered (See Judgment & Commitment.)

  X        Defendant remanded to custody of U. S. Marshal.


Copies: COR, USP, USM

Initials of Deputy Clerk:   lkm
TIC:    1/10




                                                             1
